—Order, Supreme Court, Suffolk County (John J.J. Jones, J.), entered October 18, 1991, which, insofar as appealed from, reduced an amended arbitration award from $41,500 to $12,500, unanimously modified, on the law and the facts, to grant judgment in favor of petitioner in the amount of $23,750, plus interest from August 14, 1990, with costs.
In reducing the arbitrators’ award to $12,500, the IAS Court found that the $22,500 paid to petitioner was part of the 50% split brokerage commission and it thereby credited the $22,500 paid to petitioner in recalculating the arbitration award. However, the IAS Court neglected to take into account that the total commission was increased by $22,500 for a total of $117,000 rather than $94,500. Since the arbitrators determined that respondent had agreed to pay 50% of the total commission, the balance of petitioner’s 50% share of the commission equals $23,500 (50% of $117,000 minus $35,000). In addition, petitioner is entitled to a $250 filing fee plus interest from August 14, 1990. Concur — Sullivan, J. P., Rosenberger, Ross, Rubin and Williams, JJ.